EXHIBIT FirstEnergy Corp. For Release:Upon Receipt 76 South Main Street Akron, Ohio 44308 www.firstenergycorp.com News Media Contact: Investor Relations Contact: Ellen Raines Ron Seeholzer (330) 384-5808 (330) 384-5415 FIRSTENERGY’S OHIO UTILITIES FILE A COMPREHENSIVE ELECTRIC SECURITY PLAN Supports Economic Development and Energy Efficiency; Limits Customer Price Increases to About 5 Percent Annually AKRON, Ohio – Ohio Edison Company (Ohio Edison), The Cleveland Electric Illuminating Company (CEI) and The Toledo Edison Company (Toledo Edison), electric utility companies of FirstEnergy Corp. (NYSE: FE), today filed a comprehensive Electric Security Plan (ESP) with the Public Utilities Commission of Ohio (PUCO).The filing, which is required under Amended Substitute Senate Bill 221 (Am. Sub. SB 221), would phase in generation rates over a three-year period and incorporate the companies’ distribution rate case that was filed with the PUCO in June Under the plan, total customer rates – including generation, transmission and distribution – would increase an average of 5.3 percent in 2009, 4 percent in 2010 and 6 percent in 2011.Of the 2009 increase, approximately 3.2 percent is related to the companies’ pending distribution rate case.If approved, the ESP would represent the first increase in base rates since 1990 for Ohio Edison and 1996 for CEI and Toledo Edison. Although the percentage change in rates will vary depending on usage, the impact on a typical residential monthly bill from Ohio Edison based on 750 kilowatt-hours would be a decrease of $1.28 in 2009, followed by an increase of $3.06 in 2010 and an increase of $3.67 in 2011.For CEI, the decrease would be $0.10 in 2009, then an increase of $3.45 in 2010 and $1.29 in 2011.For Toledo
